       Case 4:20-cv-01115 Document 46 Filed on 04/17/20 in TXSD Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

LADDY CURTIS VALENTINE and                         §
RICHARD ELVIN KING, individually and               §
on behalf of those similarly situated,             §
Plaintiffs,                                        §
                                                   §
v.                                                 § Civil Action No. 4:20-cv-01115
                                                   §
BRYAN COLLIER, in his official capacity,           §
ROBERT HERRERA, in his official capacity,          §
And TEXAS DEPARTMENT OF CRIMINAL                   §
JUSTICE,                                           §
Defendants.                                        §

         DEFENDANTS’ EMERGENCY MOTION TO STAY PENDING APPEAL

 TO THE HONORABLE KEITH P. ELLISON:

        By its Order dated April 16, 2020 (D.E. 40), this Court entered a preliminary injunction

 directing Defendants to take certain actions concerning COVID-19 and the Wallace Pack Unit.

 Defendants have filed a notice of appeal to the Fifth Circuit from this order. Pursuant to Fed. R.

 Civ. P. 62(c) and Fed. R. App. P. 8(a)(1)(A), (C), defendants move the Court to stay its Order

 pending appeal and respectfully request a ruling on this emergency motion to stay by April

 17, 2020 at 2:00 p.m.

                                           STANDARD

        Federal Rule of Civil Procedure 62(c)provides that “[w]hile an appeal is pending from an

 interlocutory order or final judgment that grants, dissolves, or denies an injunction, the court may

 suspend, modify, restore, or grant an injunction.” Courts “consider four factors in deciding whether

 to grant a stay pending appeal: (1) whether the stay applicant has made a strong showing that he

 is likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a

 stay; (3) whether issuance of the stay will substantially injure the other parties interested in the
      Case 4:20-cv-01115 Document 46 Filed on 04/17/20 in TXSD Page 2 of 5



proceeding; and (4) where the public interest lies.” Planned Parenthood of Greater Tex. Surgical

Health Servs. v. Abbott, 734 F.3d 406, 410 (5th Cir. 2013).

                                            ARGUMENT

        A stay is justified because Defendants are likely to succeed on the merits of their appeal

for the reasons stated in their response to Plaintiffs’ request for a TRO. D.E. 36. In short, Plaintiffs

are not entitled to any relief because they failed to exhaust their administrative remedies as required

by the PLRA. “Pre-filing exhaustion is mandatory, and the case must be dismissed if available

administrative remedies were not exhausted.” Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012)

(per curiam). Plaintiffs’ claims under the Eighth Amendment, the Americans With Disabilities

Act, and the Rehabilitation Act are meritless in any event. Defendants have not been deliberately

indifferent to the risks posed by the COVID-19 pandemic, and they have not discriminated against

Plaintiffs based on a disability.

        A stay is also justified because the Order threatens irreparable injury to the State. The Order

thwarts the State’s fundamental prerogative, and Defendants’ basic duty as state officials, to

maximize both safety and security in Texas prisons. A State suffers an “institutional injury” from

the “inversion of . . . federalism principles.” Texas v. United States Envt’l Protection Agency, 829

F.3d 405, 434 (5th Cir. 2016); see Moore v. Tangipahoa Par. Sch. Bd., 507 F. App’x 389, 399 (5th

Cir. 2013) (per curiam) (finding that a State suffers irreparable harm when an injunction “would

frustrate the State’s program”); see also Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018)

(recognizing that “the inability to enforce its duly enacted [laws] clearly inflicts irreparable harm

on the State”). “[I]t is ‘difficult to imagine an activity in which a State has a stronger interest, or

one that is more intricately bound up with state laws, regulations, and procedures, than the

administration of its prisons.’” Woodford v. Ngo, 548 U.S. 81, 94 (2006) (quoting Preiser v.




                                                   2
      Case 4:20-cv-01115 Document 46 Filed on 04/17/20 in TXSD Page 3 of 5



Rodriguez, 411 U.S. 475, 491-92 (1973)). The Order not only overrides that interest, it prevents

Defendants from shifting resources and undertaking new measures in response to a constantly

evolving public health crisis because their response is now dictated by a preliminary injunction

backed by the threat of contempt.

       On other hand, a stay pending appeal will not threaten Plaintiffs with irreparable harm

because it maintains the status quo, and Plaintiffs have alleged only a speculative threat of harm.

A preliminary injunction requires a showing of “irreparable harm.” The threat of harm must be

likely, not merely speculative. See, e.g., Winter v. Natural Resources Defense Council, Inc., 555

U.S. 7, 22 (2008) (instructing that the lower court’s “‘possibility’ standard is too lenient,” as “[o]ur

frequently reiterated standard requires plaintiffs seeking preliminary relief to demonstrate that

irreparable injury is likely in the absence of an injunction”); 11A Wright & Miller, Federal

Practice & Procedure § 2948.1. And the threatened harm must be “imminent.” Chacon v. Granata,

515 F.2d 922, 925 (5th Cir. 1975); accord, e.g., Allied Home Mortg. Corp. v. Donovan, 830 F.

Supp. 2d 223, 227 (S.D. Tex. 2011) (same). Here, the Defendants are already taking significant

action to prevent to the spread of COVID-19 in the Pack Unit. Any additional benefit to Plaintiffs

from the relief ordered by this Court is speculative.

       The threat of irreparable harm to the State absent a stay means that the public interest favors

a stay. “Because the State is the appealing party, its interest and harm merge with that of the

public.” Veasey v. Abbott, 870 F.3d 387, 391 (5th Cir. 2017) (citing Nken v. Holder, 556 U.S. 418,

425-26 (2009)).

                                          CONCLUSION

       The Court should stay its Order pending appeal.




                                                   3
Case 4:20-cv-01115 Document 46 Filed on 04/17/20 in TXSD Page 4 of 5



                               Respectfully Submitted,

                               KEN PAXTON
                               Attorney General of Texas

                               JEFFREY C. MATEER
                               First Assistant Attorney General

                               RYAN L. BANGERT
                               Deputy First Assistant Attorney General

                               DARREN L. MCCARTY
                               Deputy Attorney General for Civil Litigation

                               SHANNA E. MOLINARE
                               Assistant Attorney General
                               Chief, Law Enforcement Defense Division

                               /s/ Christin Cobe Vasquez
                               CHRISTIN COBE VASQUEZ
                               Assistant Attorney General
                               Texas State Bar No. 24074047
                               Federal Bar No. 1125898
                               christin.vasquez@oag.texas.gov

                               Law Enforcement Defense Division
                               Office of the Attorney General
                               P.O Box 12548, Capitol Station
                               Austin, Texas 78711
                               (512)463-2080 / (512) 370-9996 (fax)




                                  4
      Case 4:20-cv-01115 Document 46 Filed on 04/17/20 in TXSD Page 5 of 5



                            NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

electronically submitted a true and correct copy of the foregoing for filing in accordance with the

Court’s electronic filing system, on April 17, 2020.


                                             / s/ Christin Cobe Vasquez
                                             CHRISTIN COBE VASQUEZ
                                             Assistant Attorney General


                             CERTIFICATE OF CONFERENCE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have

conferred with opposing counsel via email on April 17, 2020, regarding the subject of this motion

and counsel is opposed to the relief requested.


                                                       / s/ Christin Cobe Vasquez
                                                       CHRISTIN COBE VASQUEZ
                                                       Assistant Attorney General


                                CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that a true

and correct copy of the foregoing Defendants’ Emergency Motion to Stay Pending Appeal has

been served electronically upon all counsel of record via the electronic filing system of the

Southern District of Texas, on April 17, 2020.


                                             / s/ Christin Cobe Vasquez
                                             CHRISTIN COBE VASQUEZ
                                             Assistant Attorney General




                                                  5
